         Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 1 of 7




 1 ELGUINDY, MEYER & KOEGEL, APC
   DAVID M. DANIELS, CA SBN 170315
 2    ddaniels@emklawyers.com
   2990 Lava Ridge Court, Suite 205
 3
   Roseville, CA 95661
 4 Telephone: (916) 778-3310
   Facsimile: (916) 330-4433
 5 Local Counsel

 6 SPIELBERGER LAW GROUP

 7 GARY MARTOCCIO, FL SBN 099040
      gary.martoccio@spielbergerlawgroup.com
 8 4890 W. Kennedy Blvd., Suite 950
   Tampa, FL 33609
 9 Telephone: (800) 965-1570
   Facsimile: (866) 580-7499
10 Application pro hac vice to be filed

11

12 Attorneys for Plaintiff THOMAS LOZA

13

14                               UNITED STATES DISTRICT COURT
15                              NORTHERN DISTRICT OF CALIFORNIA
16

17 THOMAS LOZA,                                         Case No.:
18                 Plaintiff,
                                                        COMPLAINT
19 vs.
20 INTEL AMERICAS, INC.,                                [JURY DEMANDED]

21
                   Defendant.
22

23         Plaintiff, THOMAS LOZA, by and through undersigned counsel hereby files his complaint

24 against Defendant, INTEL AMERICAS, INC., and in support states as follows:

25                                  JURISDICTION AND VENUE

26         1.      Jurisdiction over Plaintiff’s federal law claims is founded upon 28 U.S.C. §§ 1331

27 and 1343, as this action involves federal questions regarding deprivation of all claims for and

28 violation of Plaintiff’s claims of his civil rights under the Age Discrimination in Employment Act

                                                    1
                                              COMPLAINT
          Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 2 of 7




 1 of 1967, 29 U.S.C. §§ 621 et seq. “ADEA” and the Employee Retirement Income Security Act of

 2 1974, 29 U.S.C. 18 § 1001 et seq. (hereinafter “ERISA”).

 3          2.      This is an action to redress Defendant’s unlawful employment practices against

 4 Plaintiff, including Defendant’s unlawful discrimination, harassment, and retaliation against

 5 Plaintiff because of his disability leading to his unlawful termination.

 6          3.      This is an action for violations of ERISA to redress Defendant’s unlawful act of

 7 terminating Plaintiff’s employment, which was done pretextually and with the purpose of interfering

 8 with a right to which Plaintiff would have become entitled under an employee benefit plan.

 9          4.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial
10 part of the events or omissions giving rise to this action, including the unlawful employment

11 practices alleged herein occurred in this district.

12                                  INTRADISTRICT ASSIGNMENT

13          5.      This case arose in Santa Clara County, California and, pursuant to Rule 3-2(e) of the

14 Local Rules of the Northern District of California, should be assigned to the San Jose Division of

15 the Northern District.

16 PARTIES

17          6.      Plaintiff is a Citizen of the United States and all times material was a citizen of the

18 State of Texas, residing in Harris County, Texas.

19          7.      Defendant Intel Americas, Inc, is a Foreign Stock Company registered in Delaware,
20 with its principle place of business in Santa Clara, San Jose County, California.

21          8.      Plaintiff worked as a Technical Sales Manager/Director, Enterprise Sales-Growth for

22 Defendant remotely in Spring, Texas. Plaintiff reported to Caitlin Anderson (General Manager of

23 Business Client Sales) who worked in the Corporate office located at 2200 Mission College Blvd.

24 Santa Clara, California. Plaintiff managed the growth and initiatives team within CCG BU with

25 emphasis on Unite sales and edge partner deal structures. He was responsible for setting and

26 executing Defendant’s Unite sales strategy from direct to the edge. Plaintiff was also responsible

27 for developing strategies for key sales initiatives/processes/partnerships across SMG to enable

28 growth and trackability of Defendant’s commercial client business. Plaintiff’s was classified as an

                                                         2
                                                 COMPLAINT
           Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 3 of 7




 1 exempt employee by receiving a base salary including bonuses based on performance regardless of

 2 the number of hours worked.

 3          9.      Defendant is a covered employer under the ADEA and ERISA.

 4                                  PROCEDURAL REQUIREMENTS

 5          10.     Plaintiff has complied with all statutory prerequisites to filing this action.

 6          11.     On or about February 18, 2020, Plaintiff dual-filed a claim with the California

 7 Department of Fair Employment and Housing (“FEHA”) and the Equal Employment Opportunity

 8 Commission (“EEOC”) satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on age.

 9          12.     On June 9, 2020, the EEOC issued a Notice of Rights to Sue.
10          13.     A Tolling Agreement was entered by the Plaintiff and Defendant on September 4,

11 2020, wherein the Parties agreed to waive Plaintiff’s right to claim that this litigation should not be

12 dismissed due the expiration of the statute of limitations. The parties have a dispute regarding

13 Plaintiff’s termination of employment from Defendant as outlined in Plaintiff’s Demand Letter of

14 February 20, 2020 and the EEOC Charge of Discrimination. The parties agreed to preserve their

15 respective rights, claims, counterclaims, positions, and defenses while avoiding controversy at the

16 time and to defer legal action or litigation at the time of executing the Tolling Agreement. The Toll

17 Agreement is set to expire on September 25, 2020

18          14.     This Complaint has been filed within the time of Tolling Agreement before it is set

19 to expire.
20                                      FACTUAL ALLEGATIONS

21          15.     Plaintiff is a male who was over the age of forty-five (45) at all times material.

22          16.     Plaintiff began working for Defendant in July 1997, in the capacity of multiple

23 positions for over twenty-two (22) years.

24          17.     Throughout Plaintiff’s tenure with Defendant, Plaintiff was a hard-working

25 employee who diligently performed and excelled his duties on a regular basis.

26          18.     Defendant terminated Plaintiff under pretext and without following its typical

27 progressive discipline process.

28 / / /

                                                        3
                                                  COMPLAINT
         Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 4 of 7




 1          19.    Defendant further informed Plaintiff that he was being terminated due to his

 2 management style.

 3          20.    Defendant targeted Plaintiff due to his age and subjected Plaintiff to a hostile work

 4 environment by abruptly terminating Plaintiff.

 5          21.    Due to Plaintiff’s age, the Defendant was and is known for creating and enforcing a

 6 well-known company policy known as “Rule of 75,” which provides employees with full retirement

 7 benefits if the sum of an employee’s age and years of service is equal to, or greater than, 75.

 8          22.    Due to the Defendant’s ‘Rule of 75’ policy, Plaintiff was approximately four (4)

 9 years away from retirement with full benefits at the time of his termination. Specifically, Plaintiff
10 was 45 years of age and employed with Defendant for 22 years at the time of his termination by

11 Defendant.

12          23.    Defendant intentionally prevented Plaintiff from reaching full retirement by abruptly

13 terminating Plaintiff’s employment on September 23, 2019.

14          24.    Defendant treated Plaintiff in a disparate manner than other similarly situated

15 employees in the events leading to Plaintiff’s termination.

16          25.    Defendant, in the months leading up to terminating Plaintiff, began to displace older

17 employees in leadership roles who were told to accept a demotion or be terminated.

18          26.    Defendant further discriminated against its employees over the age of 40, by

19 demoting and terminating older employees, then hiring younger employees for management
20 positions that were once held by employees over the age of 40 years old.

21          27.    Defendant discriminated against Plaintiff due to his age, exercising its Rule of 75

22 policy and abruptly terminated Plaintiff’s employment.

23                                    FIRST CLAIM FOR RELIEF

24                       (Age Based Discrimination in Violation for the ADEA)

25          28.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

26 paragraphs 1-27 above.

27          29.    At all times relevant to this action, Plaintiff was in a protected category under the

28 ADEA because of his age.

                                                      4
                                                COMPLAINT
          Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 5 of 7




 1           30.    Defendant is prohibited under the ADEA from discriminating against Plaintiff

 2 because of his age with regard to discharge, employee compensation and other terms, conditions

 3 and privileges of employment.

 4           31.    Defendant violated the ADEA by discharging and discriminating against Plaintiff

 5 based on his age.

 6           32.    Defendant intentionally discriminated against Plaintiff on the basis of his age.

 7           33.    As a direct and proximate result of Defendant’s unlawful and discriminatory conduct

 8 in violation of the ADEA, Plaintiff has suffered and continues to suffer, lost wages, lost benefits, as

 9 well as sever mental anguish and emotional distress, including but not limited to depression,
10 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and

11 emotional pain and suffering; for which he is entitled to an award of monetary damages and other

12 relief.

13           34.    Defendant’s unlawful conduct in violation of the ADEA was outrageous and

14 malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s civil

15 rights, entitling him to an award of exemplary and/or punitive damages.

16                                   SECOND CLAIM FOR RELIEF

17                             (Age Discrimination Violation of the FEHA)

18           35.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

19 paragraphs 1-34 above.
20           36.    The FEHA prohibits an employer from discriminating on the basis of age. Cal Gov.

21 Code § 12940(a). The FEHA claims herein are brought by Plaintiff.

22           37.    Defendant has engaged in a pattern and practice of discriminating against individuals

23 who are the age of 40 and older by (a) knowingly and intentionally, in the company’s hiring and

24 employment practices, treating adversely individuals who are 40 years old and older, and treating

25 preferentially individuals who are under 40 years old, and (b) filling a disproportionately large

26 percentage of its workforce with individuals under 40 years old (such that the median workforce

27 age is 29 years old) even when there are many individuals age 40 or older who are availLozaable

28 and well-qualified for the positions at issue.

                                                       5
                                                 COMPLAINT
           Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 6 of 7




 1          38.    As a direct and proximate result of Defendant’s intentional discrimination, Plaintiff

 2 has been denied employment, denied the fair opportunity to obtain employment, and denied fair

 3 opportunities with regard to positions, compensation, and/or employment with Defendants.

 4          39.    Defendant used policies and practices related to hiring and employment described

 5 herein, that have had a disparate impact on the basis of age (discriminating against workers who are

 6 age 40 and older) that are not job-related for the positions at issue, not consistent with business

 7 necessity and are not necessitated by any reasonable factor other than age.

 8          40.    Defendant’s actions constitute unlawful discrimination in violation of the FEHA.

 9                                    THIRD CLAIM FOR RELIEF
10                                           (ERISA Violation)

11          41.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in

12 paragraphs 1-40 above.

13          42.    Defendant purposefully interfered with Plaintiff’s right to continued health benefits

14 under Defendant’s employee benefit plan and purposefully interfered with Plaintiff’s expectancy

15 interest in life and disability insurance benefits under Defendant’s insurance and retirement plans

16 by terminating Plaintiff’s employment because he exercised his rights pursuant to ERISA.

17          43.    Defendant’s interference caused Plaintiff to lose substantial health insurance

18 benefits, life insurance benefits, retirement benefits, wages, and other fringe benefits or

19 employment.
20                                            JURY DEMAND

21          Plaintiff hereby demand that this matter be tried to a jury.

22                                                PRAYER

23          WHEREFORE, Plaintiff, requests this Honorable Court:

24          a)     Enter judgement requiring Defendant to pay back wages and back benefits found to

25 be due and owning at the time of trial, front pay, compensatory damages, including emotional

26 distress damages, punitive damages, and prejudgment interest thereon, in an amount to be proved at

27 trial, but no less than $5,000,000;

28 / / /

                                                       6
                                                 COMPLAINT
        Case 5:20-cv-06705-NC Document 1 Filed 09/24/20 Page 7 of 7




 1        b)     Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including expert

 2 fees); and

 3        c)     Award any other and further relief as this court deems just and proper.

 4

 5 Dated: September 24, 2020               Respectfully submitted,

 6                                         ELGUINDY, MEYER & KOEGEL, APC
 7

 8
                                           By: /s/ David M. Daniels
 9                                              David M. Daniels, Esq.
                                           Local Attorneys for Plaintiff THOMAS LOZA (pending
10                                         Application pro hac vice of Gary J. Martoccio)
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   7
                                              COMPLAINT
